DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7, 9, 14 and 17 have been withdrawn from consideration. Claims 18-23 have been added. Claims 1-6, 8, 10-13, 15-16, and 18-23 are currently pending.

Response to Arguments
Regarding the arguments for the rejection of claims 1-17 under 35 USC 101, the Examiner agrees and thus the rejection is withdrawn.

Regarding the arguments for the rejections under 35 USC 102 and 103, these arguments are moot in response to the amendments. New grounds of rejection are recited below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-13, 15-16, and 18-23 are rejected under 35 USC 103 as being unpatentable over US Patent Application Pub. 2004/0167408 A1 to Ashida et al. (“Ashida”) in view of US Patent Application Pub. 2009/0184823 A1 to Tessier (“Tessier”) in further view of WO 2015/191562 A1 to Francois (“Francois”):

Regarding claim 1:
Ashida teaches a biological data processing device comprising: a hardware processor; and  5a storage, the hardware processor being configured to: acquire biological data measured from a subject; and acquire event data indicating an event that has occurred in daily activities of the subject, 10([0081]- biological data processing device is described as having a CPU, a storage unit and a cuff and pressure sensor (cuff and pressure sensor are used to collect blood pressure data as shown in [0062]). [0082]- Blood pressure data (this is interpreted as biological data) is monitored from the patient and stored (interpreted as the subject). The patient taking their medication is also monitored (this is interpreted as an event during a patient’s daily routine). The biological data is stored in the storage unit area of the system.); and 
the hardware processor being further configured to, when the event data is acquired, store the acquired event data into the … area for storing data related to 15the biological data measured before and/or after an occurrence time of the event indicated by the acquired event data ([0065]- Event data is stored as well in the storage unit. As shown in Figure 10, data is displayed as having the event of taking medication with the biological data of taking blood pressure in sequence (biological data is measured before and/or after an occurrence time of the event)), 
when the event data is acquired by the hardware processor and is an event of a predetermined kind, ([0062]- medicine taking record is detected and stored by the medication detection unit of the system. [0083]- medication event is determined by timing specified by attending physician (this is interpreted as an event of a predetermined kind).).
However, Ashida does not explicitly teach:
the storage being configured to include a data area for storing the acquired biological data and a metadata area for storing data related to the biological data stored in the data area
… [store the acquired event data into the] metadata area [for storing data related to the biological data]…
wherein the event includes different kinds of events including taking medicine,
the biological data includes different kinds of biological data corresponding to the kinds of events
 the hardware processor being further configured to: when the event data is acquired, determine the kind of the acquired event
store the acquired event data into the metadata area in association with the biological data of the kind corresponding to the kind of the event among the biological data in the data area, and
a data type of the stored event data is a flag
However, Tessier teaches that it is well known in the art of patient monitoring that multiple health events for a user can be monitored in the system, including drawing blood and a medication given by a nurse, and the system would know which event has been acquired [003].
Therefore, it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the current invention to include a detection unit for multiple events as taught by Tessier to modify Ashida to provide a more comprehensive and dynamic health monitoring system for a patient.
Francois further teaches that it is well known in the art of patient monitoring that in a computing system for monitoring the status of a patient, the storage of the system can be configured to collect biological data of the patient (including physiological data as described in [0059 and 0060]) and can store it in a specific area with metadata that describes the data that was collected [0055]. Additionally, Francois teaches that health event data that was acquired from the patient can be stored as well in a similar area in storage based on the ID of the patient, and this information is tagged as well with metadata that describes in context what the event was for the patient [0091]; events can includes invents such as medical procedures or patient activities including taking medicine [0056]. Healthcare event data can be stored in the system that includes data indicating the event has happened [0057]. Additionally, Francois teaches the processor can determine the kind of acquired event based on the metadata 
Therefore, it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the current invention to include the metadata storage area for biological data and corresponding event data, storing different kinds of biological data, store the acquired event data into the metadata area in association with the biological data of the kind corresponding to the kind of the event among the biological data in the data area, and including a flag event data as taught by Francois to modify the system of Ashida/Tessier because it provides more efficient data storage and retrieval for the system. 

Regarding claims 6, 12, 13, 15, and 16, these claims are rejected in view of Ashida/Tessier/Francois in a manner similar to the rejection of claim 1.

Regarding claim 2:
Ashida/Tessier/Francois teaches all of the limitations of claim 1. Ashida further teaches wherein the biological data acquired by the hardware processor includes biological data measured at 25predetermined time intervals ([0076]- measurements of BP are taken at certain predetermined time intervals during the day such as after breakfast).

Regarding claims 8, these claims are rejected in view of Ashida/Tessier/Francois in a manner similar to the rejection of claim 2.

Regarding claim 3:
Ashida/Tessier/Francois teaches all of the limitations of claim 1. Ashida further teaches wherein the hardware processor is further configured to accept a user operation to the biological data processing device, and detect that the event has occurred based on a content of - 27 -operation accepted from a user ([0082]-the user can enter to the system that the patient took their medicine (this can be interpreted as a user operation). [0062]- The detection of the medicine event is shown in the medication detection unit.).

Regarding claims 10, these claims are rejected in view of Ashida/Tessier/Francois in a manner similar to the rejection of claim 3.

Regarding claim 4:
Ashida/Tessier/Francois teaches all of the limitations of claim 1. Ashida further teaches wherein the hardware processor is further configured to display the biological data in the data area in 5association with the event data stored in the … area of data related to the biological data ([0065]- Medication record and BP measurements are stored in the same area. Figure 13 shows the storage area of the system, Figure 10 shows the interface where the blood pressure biological data is displayed along with the medication event).
Ashida however does not teach:
…[the event data stored in the] metadata [area of data related to the biological data]…
Francois further teaches that it is well known in the art of patient monitoring that in a computing system for monitoring the status of a patient, the storage of the system can be configured to collect biological data of the patient (including physiological data as described in [0059 and 0060]) and can store it in a specific area with metadata that describes the data that was collected [0055]. Depending on the event, different biological data (or physiological data) and other data elements (such as events) can be tagged with metadata and stored in a particular storage location (this is interpreted as store the acquired event data into the metadata area in association with the biological data of the kind corresponding to the kind of the event among the biological data in the data area) [0091]. 
Therefore, it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the current invention to include storing event and biological data in the same metadata area as taught by Francois to modify the system of Ashida/Tessier/Francois because it provides more efficient data storage and retrieval for the system. 

Regarding claims 11, these claims are rejected in view of Ashida/Tessier/Francois in a manner similar to the rejection of claim 4.

Regarding claim 5:
Ashida/Tessier/Francois teaches all of the limitations of claim 1. Ashida further teaches wherein the event data includes an elapsed time since an immediately preceding event occurred (As seen in Figure 10, the event data has the time and date of when each event occurs, showing the elapsed time).

Regarding claim 18:
Ashida/Tessier/Francois teaches all of the limitations of claim 1. Ashida however does not teach:
wherein the hardware processor is configured to determine the kind of event based on order data according to a chronological order of the event data
Francois further teaches that it is well known in the art of patient monitoring that a timeframes of events can be tracked and identified by the system over time (this is interpreted as chronological order). The system can store information that identifies the healthcare event type and timeframes associated with the patient [0022]. The system can track periods of time and can track the order of health events [0068].
Therefore, it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the current invention to include determining events based on the timing of events as taught by Francois to modify the system of Ashida/Tessier/Francois because it provides more efficient data storage and retrieval for the system. 

.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686